 In the Matter of THE TEXAS COMPANY (PUERTORico)INC.,andUNIONDE TRABAJADORES DE LA TEXAS COMPANY TERMINAL DE GUAYANILLA(C. G. T.)Case No. 24-C-51.-Decided February 6, 1945DECISIONANDORDEROn November 11, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief.The Board has reviewed the rulingsmade by the Trial Examiner at the hearing and finds that no preju-dicial error was committed.The rulings are hereby affirmed.Pursuant to notice and at the request of the respondent, a hearingfor the purpose of oral argument was held before the Board on Jan-uary 16, 1945, in Washington, D. C.The respondent appeared andparticipated in the oral argument.The Union did not appear.The Board has considered the Intermediate Report, the respond-ent's exceptions and brief,' the oral argument, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner save as they are inconsistent withour findings, conclusions, and order hereinafter set forth.1.The Trial Examiner found, and we agree, that by SuperintendentDick Brown's statements to employees Adolfo Ortiz, Frank Cales,and Juan Rodriquez Martinez on or about November 5, 1943, and inJanuary 1944, as more fully set forth in the Intermediate Report, insubstance advising the employees that union organization broughttrouble and was unnecessary and warning them to drop their union1In its exceptionsto theIntermediate Report and in its brief the respondent contendsthat the Board does not have jurisdiction in the instant case inasmuch as the Act has noapplication to Puerto Rico since Puerto Rico is not a "territory" and is not within thecoverage of Section2 (6) of the Actdefining-commerce.For reasons stated inMatter ofRonrico Corporation and PuertoRicoDistilling Company,53N. L. R. B. 1137,we find nomerit in this contention.60 N. L.R. B:, No. 82.-424 THE TEXAS COMPANY (PUERTO RICO) INC.425activities or risk loss of their jobs, the respondent interfered with,restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act in violation of Section 8 (1) of the Act.2.We do not agree, however, with the Trial Examiner's conclusionthat by discharging Frank Cales and Adolfo Ortiz, as alleged in thecomplaint, the respondent discriminated in regard to hire and tenureof employment within the meaning of Section 8 (3) of the Act.Frank Cales became a permanent employee of the respondent at itsGuayanilla Terminal in Puerto Rico sometime in 1939.Prior thereto,he had worked for the respondent as a temporary employee for approx-imately 2 years.During the first 4 or 5 months after becoming a per-manent employee, Cales helped in the installation of a pipe line.Forthe next 4 or 5 months, he hauled drums from the respondent's ware-house to its docks in Guayanilla.Thereafter, he performed variousjobs about the respondent's terminal, including work connected withthe installation of machinery in its can-assembly plant, until some-time in 1941, when the respondent began operations at that plant.At that time he was given employment as an operator of a squeezermachine in the can-assembly plant.On January 31, 1944, the date that Adolfo Ortiz was discharged, hehad been in the respondent's employ for approximately 31/,> years.During the first 4 or 5 months of his employment, he helped lay apipe line.During the next 7 or 8 months, he helped in the loadingof boats at the respondent's docks. In 1941, the respondent trans-ferred Ortiz to work in its can-assembly plant.The can-assembly plant ceased operations in May 1942; the respond-ent then discharged 16 of 22 employees who had been working in theplant.Cales and Ortiz were among those retained.2For about 2 or3months after the can-assembly plant had closed, Cales and Ortizperformed "odd-jobs" at the terminal, including the hauling of drumsfrom the warehouse to the docks and aiding in the loading of ships.Then they were assigned to making metal drum seal S.3Ortiz andCales were the only persons employed by the respondent at its Guaya-nilla Terminal in the making of seals at the time of their discharge onJanuary 31, 1944.About November 1, 1943, Cales and Ortiz had talked to other em-ployees of the respondent regarding the formation of a union; they2 The other four men retained were assigned to guard duty.'Brown testified that Cales and Artiz performed their various jobs "very well ;" thathe assigned them to the seal-making jobs because they were, in his opinion, the most com-petent employees to peiform that task; that they did not work continuously on the sealjob but only when the respondent's stock pile was low ; that, when they were not workingon the seal job, they performed various other jobs at the terminal ;-and that, when engagedin performing these other miscellaneous part-time duties, Cales and Ortiz did as goodwork as other employees engaged in similar work.According to the testimony of Calesand Ortiz, they spent an unstated portion of their time making seals and the remainderperforming various other work, such as "measuring tanks, search for rocks to fix the pier,unloading boats, handling empty drums, and painting." 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad induced a union representative to help in the organizational drive;and, shortly thereafter, they had held several organizational meetingswith other employees during lunch periods and after working hours.The Union received its charter on January 20, 1944, and on or aboutthe same date, Ortiz was elected president of the Union and Caleswas elected to the position of "organizer."On or about January 28, 1944, Superintendent Brown received aletter from H. M. Hanbury, the respondent's manager stationed at itsmain office in San Juan, advising Brown to discontinue the manufac-ture of seals at the Guayanilla Terminal, effective January 31, 1944,and authorizing Brown to dismiss the "two employees engaged in thiswork and * * * so notify them immediately." On January 28,1944, Brown showed the letter to Cales and Ortiz and notified themthat they were discharged as of January 31, 1944.At the hearing, Superintendent Brown identified eight persons em-ployed by the respondent at the date of the hearing who, at the timeOrtiz and Cales were discharged, possessed less seniority than eitherOrtiz or Cales.5 _ Brown further testified that four of these eight em-ployees were doing work of a nature which Cales and Ortiz couldperform, and to which Cales and Ortiz occasionally had been assigned,and were capable of performing equally as efficient as the four namedemployees.Brown had authority to transfer employees from one jobto another at the terminal and frequently exercised that authority.The respondent contends, and the evidence shows, that the respond-ent discontinued the manufacture of lead seals at its Guayanilla Ter-minal because it could import such seals more economically from theUnited States.'The respondent further contends that discontinuanceof such operations necessitated the dismissal of the employees engaged* In evidence there is a letter dated February 2, 1944, addressed to Superintendent Brown,and bearing the signatures of 38 members of the Union who were employees of the re-spondent on that date.On January 31, 1944, the date on which Cales and Ortiz weredischarged,the respondent employed 40 persons at its Guayanilla Terminal.Thus, all ter-minal employees were union adherents at the time of the discharges;however, the recorddoes not establish whether the respondent had knowledge of this fact when It dischargedCales and Ortiz.'The record does not reveal precisely how much more seniority Ortiz and Cales had thanthese eight other employees.According to Brown's uncontroverted testimony,all otherworkers had at least 21/2 years' service with the respondent at the time Ortiz and Caleswere discharged.9Walter Uhli,acting manager of the respondent'sPuerto Rico operations,testified, with-out contradiction,that the respondent had been compelled to manufacture drum seals atits Guayanilla Terminal for a period of time because of restrictions placed by the UnitedStates Government upon the importation of such products into Puerto Rico ; that,as soonas these restrictions were lifted, the respondent discontinued manufacturing seals at theterminal since It cost the respondent 50 percent less to import the seals from the UnitedStates than It did to manufacture them In Puerto Rico.According to Uhli's further un-controverted testimony,the respondent had not, at the time of the hearing,resumed themanufacture of seals at any of its Puerto Rico operations. THE TEXAS COMPANY (PUERTO RICO) INC.427in that work since there were no other vacant positions available forthem.7The Trial Examiner found that, as of January 31, 1944, the dateof the discharge of Cales and Ortiz, the respondent had in its employother employees, concededly having no more efficiency and possessingless seniority, who were performing common labor work of a naturewhich Cales and Ortiz had been in the past occasionally assigned to doand which they were qualified to perform, and that it was the respond-ent's established policy in making selection for dismissal that, as be-tween employees having equal ability, "seniority controls;" that itwas the respondent's practice to shift employees from job to job asthe need arose; and that, in selecting Cales and Ortiz for discharge,rather than two other employees of comparable ability but with lessseniority, the respondent departed from its customary seniority policy.Upon the basis of these findings and in view of his further findingthat the respondent knew that Cales and Ortiz were the most activemembers of the Union, coupled with the fact that the respondent hadengaged in conduct violative of Section 8 (1) of the Act, the TrialExaminer concluded that the respondent utilized the necessity of re-ducing its working force, occasioned by the shut-down of the sealmanufacturing operations, as a means of discriminating against thetwo most active protagonists of the Union.We are of the opinion that the record does not support the TrialExaminer's finding with respect to the character of the respondent'spolicy as to selection of employees for discharge in the event of cur-tailment of operations.The only evidence in the record with respectto the alleged seniority policy is the testimony of Acting ManagerUhli and of Superintendent Brown.Uhli testified that . . . "theCompany's policy is to retain the ablest employees, those best qualifiedto do the work" and that ". . . it is only where the ability of two menis the same that [the Company gives]considerationto the service rec-ord or seniority record of the man involved." 8According to Super-intendent Brown's uncontroverted testimony, in selecting the six em-ployees retained when the can-assembly plant closed in May 1942, heused his "own judgment" and selected "the best men." Thus, length-of service was one factor, and that secondary, at most, to which therespondent customarily gave consideration in reducing its workingforce.We also observe that all employees were union members at the timeof the discharges.Due to the prevailing economic circumstances, the78o far as the record shows, the respondent has hired no new employees since Calesand Ortiz were discharged,except for several casuals, temporarily employed in an emer-gency to assist in the loading of a ship, none of whom worked more than 1 day.8Atalics supplied.Uhli also testified,without contradiction, that, as to seniority,the respondent had no "definita policy." 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent was impelled to discontinue the services of Gales and Ortizin the making of lead seals.Although Gales and Ortiz had moreseniority than the four other employees,referred to above, the fourhad service records of substantial length;'and, according to uncon-tradicted testimony,they were performing satisfactory service andhad ability comparable to that of Gales and Ortiz. In order to retainGales and Ortiz in its employment,itwould have been necessary forthe respondent to discharge two other union members and to givetheir jobs to Gales and Ortiz.Although the matter is not free fromdoubt and the circumstances surrounding the discharges give rise to,a suspicion of discrimination, under the circumstances herein dis-closed,-we are not convinced that the respondent's conduct in dis-charging the two employees engaged in the work to, be discontinuedrather than severing two other union members to make room for thetwo union leaders, establishes discrimination within the meaning ofSection 8 (3) of the Act.lire shall,therefore,dismiss the complaint insofar as it alleges thatthe respondent discriminated against Frank Gales and Adolfo Ortizwithin the meaning of Section 8(3) of the Act.However,the re-spondent is hereby cautioned not to discriminate against Frank Galesor Adolfo Ortiz because of their union activities should they or eitherof them apply for employment with the respondent in the future.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWThe respondent has not discriminated with regard to hire or tenureof employment as to Frank Gales or Adolfo Ortiz, within the meaningof Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,The Texas Company(Puerto Rico)Inc., its officers,agents, successors,and assigns, shall:_1.Cease and desist from :In -any manner interfering with, restraining,or coercing its em,ployees in the exercise of the right to self-organization,to form labororganizations,to join or assist Union De Trabajadores De La TexasCompany Terminal De Guayanilla(C.G. T.), or any other labor-organization,to bargaining collectively through representatives oftheir own choosing,and to engage in concerted activities for-the pur- THE TEXAS COMPANY (PUERTO RICO) INC.429pose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its plants in Guayanilla, Ponce, and Mayaguez, PuertoRico, copies of the notice attached hereto, marked "Appendix A."Copies of said notice, to be furnished by the Regional Director for theTwenty-fourth Region, shall, after being duly signed by the respond-ent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for the Twenty-fourth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTI-TER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the respondent discriminatedagainst Frank Cales and Adolfo Ortiz within the meaning of Section8 (3) of the Act.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEES PURSUANT TO A DECISION AND ORDER Of theNational Relations Board, and in order to effectuate the policies ofthe National Labor Relations Act, we hereby notify our employeesthat :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Union De Trabaja-dores De La Texas Company Terminal De Guayanilla (C. G. T.),or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.All our employees are free to become or remainmembers of this union, or any other labor organization.------------------------(Employer)Dated--------------------------By---------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by, any other material. 430DECISIONSOF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMessrs. Stephen M. ReynoldsandGilberto Ramirez,for the Board.Mr. Ryder Patten,for the respondent.STATEMENT OF THE CASEUpon a charge duly filed on February 24, 1944, by Union De Trabajadores De LaTexas Company Terminal De Guayanilla (C G. T.), herein called the Union,the National Labor Relations Board, herein called the Board, by the RegionalDirector for the Twenty-fourth Region (San Juan, Puerto Rico), issued its com-plaint dated September 12, 1944, against The Texas Company (Puerto Rico)Inc, herein called the respondent,allegingthat the respondent had engaged inand was engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the complaint and charge,accompanied by notice of hearing thereon, were duly served upon the respondentand the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent (1) from on or about November 6, 1943, (a) warned itsemployees against becoming or remaining members of the Union, (b) questionedits employees concerning their union affiliations and activities, and (c) madederogatory statements to its employees about the Union and its leaders; and (2)on or about January 31, 1944, discharged Frank Cales and Adolfo Ortiz, andthereafter refused to reinstate them to their former or substantially equivalentpositions, for the reason that they, and each of them, had joined and assistedthe Union and engaged in concerted activities with their fellow workers for thepurposes of collective bargaining or other mutual aid or protection.On Sep-tember 22, 1944, the respondent filed an answer denying the commission of thealleged unfair labor practices.The answer admitted, however, the allegationsof the complaint as to corporate existence of the respondent and the nature,character, and extent of the business transacted by it, including the allegationthat the Union is a labor organization within the meaning of the Act. In addition,the answer affirmatively alleged that Cales and Ortiz were originally hired todo work in the can assembly plant and that in May 1942, the plant ceased opera-tions and that Cales and Oritz were thereafter continued in the respondent'semploy on a temporary basis until they were discharged.Pursuant to notice, a hearing was held on September 26 and 07, 1944, at SanJuan, Puerto Rico, before Howard Myers, the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel and participated in thehearing.Full opportunity to beheard, to examine and cross-examine witnesses and to introduce evidence bear-Ing upon the issues was afforded all parties.At the end of the Board's case,Board's counsel moved to conform the complaint to the proof. The motion wasgranted without objection.At the conclusion of the taking of the evidence, therespondent's counsel moved to dismiss the complaint for lack of proof.Decisionthereon was reserved.The motion is hereby denied.At the conclusion of thehearing, oral argument, in which Board's counsel and counsel for the respondentparticipated, was heard and is part of the record.The parties were then askedif they desired to file briefs with the undersigned.Board's counsel and therespondent's counsel stated that they would not file briefs.Upon the entire record in the case and from his observation of the witnesses—the undersigned makes, in additionto the above, the following : THE TEXAS COMPANY (PUERTO RICO)INC.431FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Texas Company (Puerto Rico) Inc., a wholly owned subsidiary of TheTexas Company, is a Puerto Rican corporation, having its principal office andplace of business at San Juan, Puerto Rico. It owns and operates plants atGuayanilla Terminal, Ponce and Mayaguez, Puerto Rico, where it is engagedin the receipt and shipment of petroleum productsThe bulk of the petroleumproducts handled at the Guayanilla Terminal plant, the only plant involved inthis proceeding, is received front Dutch West Indies, Curacao, and"Aruba.Aboutone-third of these products are then reshipped to the San Domingo, St. Thomas,St. Croix, Windward, and Leeward Islands. For the year ending September 1,1944, the imports, in dollar value, exceeded $100,000, and the exports exceeded$100,000.The respondent does not contest the jurisdiction of the Board.H. THE ORGANIZATION INVOLVEDUnion De Trabajadores De La Texas Company Terminal De Guayanilla(C.G.T.) is a labor organization admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; the discriniinatory discharges of Galesand OrtizThere is no evidence in the retold of any labor organization in the respondent'sGuayanilla Terminal plant prior to 1943. On or about November 1 of that year,employees Frank Cales and Adolfo Ortiz spoke to the other employees regardingthe formation of a Union; were instrumental in inducing Pascal Saez Corales,an outside organizer of the Union, to help in the organizational drive; and heldorganizational meetings with their co-workers during lunch hours.A meeting was held at the home of one of the employees on or about November 4.On the following day, according to the testimony of Ortiz, the following ensuedbetween Plant Superintendent Brown, Gales, and himself :He [Brown] called us [Gales and Ortiz] a little further away from theplace where we were working and he said, "I have received a letter fromSan Juan' and in San Juan they know you are trying to organize.We don'tneed any union here because I treat you all very well and you receive theproper salary "Then he stated that he had power to fire any one who wouldbegin trying to organize; that he knew that there was a law not prohibitingthe workers from organizing, but he stated again that no organization wasnecessary there.Q. Is that all?A. Then he went ahead talking.Q. Continue?A. Then he said further that he had belonged to severalorganizations,union, and that he knew that only trouble was to be expected from theunions.Then he said that he had orders from the company, he had power from thecompany and orders, to fire any one after giving them two weeks' or amonth's salary, accordingly.Then a third person came in and the conversa-tion was ended.-iThe main office of the respondent is located in San Juan. Before Brown may hire ordischarge anyone he must receive the approval of the main office. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown testified that in the early part of November,he heard rumors regardingthe union activities of the men, that around November 5, he spoke to Cales andOrtiz about these rumors, that they admitted the men were organizing, and thathe then told Cales "If you are going to join a 'union I hope you do it the rightway 2 as right now we are all happy here and contented,and as you fellows know,a union,if you don't go into it the right way, always brings trouble."Calep'version of what was said during this conversation,while not as detailed as Ortiz's,is substantially in accord with his.Regarding the testimony of Cales with respectto this conversation, Brown testified as follows :Q Mr. Cales has testified under oath in this Court that on the date ofNovember 5th, that yousaid as follows:"No union was necessary as the Texas Company was-treating us well.Up to now we have never had a union. Brown said he could fire any em-ployeeHe said there were orders from San Juan to fire any worker and topay two weeks' salary, referring to the union movements we were having."Did you make that statement?A. Not the last statement, no, I did not make that.Q In other words, the only statement you made, as I understand it, isthe statement you have already made that you testified to?A. That is right.Ortiz and Cales were honest and forthright witnesses.Brown, on the otherhand, was not.Itwas evident to the undersigned that Brown, while on thewitness stand, attempted to withhold the true facts regarding the matters uponwhich he was being questioned. On occasions, moreover, Brown contradictedhimself, on important and pertinent matters!The undersigned finds that' Cales'and Ortiz's version of what was said during the conversation between Brown,Cales, and Ortiz to be substantially in accord with the facts andhthat Brownmade the statements attributed to him by Ortiz and Cales. This finding isbuttressed by the credible testimony of employee Juan Rodriquez Martinez whotestified that on November 5, Brown came to where he was working and duringthe conversation which there ensued quotes Brown as saying : "Juan, I am goingto ask you to lay off all that thing with the unions, because the company doesnot like it" and that he replied that "It is too late because I was already withinthe union and I could not back out."Martinez further testified that in January1944, Brown made substantially the same remarks to him that he had made inNovember 1943.Brown denied that he made the remarks attributed to him byMartinez.For the reasons stated above, Brown was not a credible witness andtherefore the undersigned finds that Brown made the statements attributed tohim by Martinez.Brown admitted that on November 5, he told Dimas Torres,an employee who has been in the respondent's employ for 18 years, that he hadlearned that the employees were talking about joining a union. Cales, more-over, testified that on several occasions early in 1943, Brown advised him toresign as president of a union of stevedores because if he continued as president2Brown said that by "right way"he meant that if a union did come into the plant allthe employees should join it3For example,Brown testified that he never discussed the union activities of the em-ployeeswith Hanbury,the respondent'smanager whose offices were located in San Juan.Later Brown admitted that he told Hanbury of the employees'union activities.Brown,moreover,testified that he always discussed with Hanbury all matters of which he thoughtthe respondent should be apprised and that it was his opinion that the unionization of theemployees was "a matter that management should be concerned with, or take notice of."It is therefore safe to infer,and the undersigned does infer and finds, that Brown advisedHanbury of the union activities of the men and kept him fully advised as to progress of theUnion's campaign. THE TEXAS COMPANY (PUERTO RICO) INC.433of that union it "might bring[Cales] bad results as far as [his]relations withthe" respondent was concerned.'Brown also admitted that'he spoke to Calesseveral times about his connection with the stevedores union and that he advisedCales to resign as its president and requested him not to conduct the businessof that union on the time and property of the respondent.The undersigned findsthat Cales' version of the conversation lie had with Brown relative to the steve-dores union to be substantially correct.The undersigned further finds that _Brown's requests, some of which were made after November 1943, that Cales re-sign as president of the stevedores union were made for the sole purpose ofimpressing upon Cales that the respondent would not tolerate a union in theplant, and had the effect of serving notice on the employees that the respondentwas opposed to unions.On January 20, 1944, the.Union was chartered, Ortiz becameits president and'Cales became its "organizer "'On January 2S, Brown informed Cales and Ortizthat they were to be discharged on January 31, because he had 'received wordfrom San Juan to discontinue the making of metal seals. On January 31, Calesand Ortiz were discharged.The respondent contended that Cales and Ortizwere hired in 1941 and placed in the can assembly plant which plantclosed inMay 1942, and thereafter they were retained on a- temporary basis to do "oddjobs" and to work on the manufacture of metal seals; that in January 1944, therespondent discontinued the making of these seals; that PIanbury directed Brownto discharge the two employees who were working on the seals ; that Hanbury hadno knowledge of the union activities and membership of Cales and Ortiz; andthat their membership and activities in behalf of the Union played no part inHanbury's decision to discharge Cales and Ortiz.These contentions, however,are not supported by the record - Cates became a permanent employee of therespondent sometime in 1939.Prior thereto he had worked for the respondentas a temporary employee for approximately 2 years.For the first 4 or 5 monthsafter becoming a permanent employee, Cales helped install a pipe line.For thenext 4 or 5 months he hauled drums from the warehouse to the docksHe thenperformed various jobs about the plant, including aiding in the installation ofmachinery in the can assembly plant, until sometime in 1941, when that plantbegan operations at which time lie was placed on the squeezer machine.Ortiztestified that he had been in the respondent's employ for approximately 31/ years.For the first 4 or 5 months lie helped lay a pipe line. The next 7 or 8 monthshe spent loading boats at the respondent's docks. In 1941, he was placed in thecan assembly plant 6Brown admitted that lie selected Cities and Ortiz for thecan assembly plant because they were very good workers and that while there theyperformed their jobs very well.He also admitted that for a period of abgnt'3months, he placed Cales in-charge of the night shift.May 1942, the respondent discharged 16 of the 22 who worked therein.Cales and-,lOrtiz were among those retained.The four other men retained were assignedto guard duty.For about 2 or 3 months after the can assembly plant closedCales and Ortiz were assigned to performing "odd jobs" around the plant,including hauling drums from the warehouse to the docks and aiding in theloading of ships.Then they were assigned to the making of metal sealsBrownadmitted that lie assigned Cales and Ortiz to the seal job because they were, in his4This stevedores union had no connection with the respondent except that some mem-bers thereof were employees of the respondentThe record does not show the exact date when Ortiz and Cales assumed the offices ofpresident and organizer,respectively6 At the time Cales and Ortiz were transferred to the can assembly department they madeout formal application blanksThe latter's application,dated March 10, 1941, states "Ihave been working for the Company as stevedore for the last 5 years."628563-45-vol. 60-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDopinion, the most competent of all the employees to perform that task.Hefurther admitted that Cales and Ortiz did that job very well; that Cales and Ortiz,did not work continuously on the seal job but only when the stock pile neededto be built up ; that when they were not working, on the seal job they worked onvarious other jobs throughout the plant; that they were good workers ; and thattheir work was just as good as that of any other worker in the plant. Brown,moreover, admitted that he discussed with Hanbury the union activities thatwere taking place in the plant and that Hanbury was cognizant of the fact thatthe employees had, on several occasions prior to November 1943, attempted toorganize.Under the circumstances of this case, the undersigned is convincedand finds, that Ortiz and Cales, the most active members of the Union, were dis-charged because they were members of and -active on behalf of the Union, `and "',not for the reasons assigned by the respondent.The respondent, moreover, inselecting Cales and Ortiz for discharge departed from its customary policy.'This policy provides that efficiency is generally controlling and that when theefficiency of the employees if the same, then seniority controlsHowever, whenCales and Ortiz were discharged, there were six other employees, concededly-with no greater efficiency and with less seniority than either Cales or Ortiz-Four of these six men perform work of a nature which Cales and Ortiz could,do and to which they were occasionally assigned. . The record, moreover, revealsthat it is the respondent's practice to shift the men from one job to another when -the need to do so arises. Notwithstanding this, these four employees wereretained and Cales and Ortiz were discharged'The undersigned finds that the respondent, by the acts set forth above, includ-ing Brown's derogatory statements about the -Union, his questioning of certain -employees about their union activities and affiliations, the discriminatory dis-charges of Cales and Ortiz, and upon the entire record herein, has interferedwith, restrained and coerced its employees in the exercise of the rights guaranteed in Section 7 of the Act, thereby discouraging membership in the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent, set forth in Section III, above, occurring inconnection with its operations as described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce within PuertoRico and between Puerto Rico and several foreign countries, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of.ummerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andthat it take certain affirmative action which the undersigned finds will effectuatethepolicies of the Act.--The undersigned has found that the respondent has discriminatedagainstFrank Cales and Adolfo Ortiz in regard to the hire and tenure of their employ-ment.He will therefore recommend that the respondent offer Cales and Ortizimmediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights and privileges.He will further recommend that the respondent make whole Cales and Ortiz forany loss of pay they may have suffered by reason of the respondent's discrimi-nation against them, by payment to each of them of a sum of money equal tothe amount which he normally would have earned as wages during the periodfromJanuary 31, 1944, the date of the discharges,-to the date of offer of reinstate-,r THE TEXAS COMPANY (PUERTO RICO) INC.435went, less his net earnings 7 during said period, including the two weeks' pay inlieu of notice of discharge which was received by Cales and Ortiz from the,respondent..Upon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW-1.Union De Trabajadores De La Texas Company Terminal De Guayanilla(C. G. T.) is a labor organization within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employment of Frank-Cales and Adolfo Ortiz, thereby discouraging membership in Union De Traba-jadores De La Texas Company Terminal De Guayanilla (C. G. T.), the respond-ent had engaged in and is engaging in unfair labor practices within the mean-ing ofSection 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4 The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RE, COMMENDATIONS-Upon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, The Texas Company (Puerto.Rico) Inc., its officers, agents, successors, and assigns shall:1.Cease and desist from :-Discouraging membershipinUnion De Trabajadores De La Texas CompanyTerminal De Guayanilla (C. G. T ), or any other labor organization of itsemployees by laying off, discharging or refusing to reinstate any of its employeesand from refusing to employ any members of the Union herein, or in any othermanner discriminating in regardto the hire and tenure of employment or any.-termor condition of employment.2.Take the, following affirmative action which the undersigned finds will' _effectuate the policies of the Act :(a)Offer to Frank Cales and Adolfo Ortiz immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges ;(b)Make whole Frank Cales and Adolfo Ortiz for any loss of pay they mayhave suffered by reason of the respondent's discrimination against them bypayment to each of them of a sum of money equal to that which he would.normally have earned as wages during the period from January 31, 1944, thedate of the discharges, to the date of the respondent's offer of reinstatement,-less his net earnings during said period and less the two weeks' wages therespondent paid to Cales and Ortiz in lieu of notice of discharge;7 By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawful dis-charge and the consequent necessity of his seeking employment elsewhereSeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union,Local2590,8 N. L. R. B. 440.Monies received forwork performed upon Federal,State, county,municipal,or other work-relief projects shall.be considered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7 436DECISIONS OF' NATIONAL LABOR RELATIONS BOARD-(c)Post immediately in conspicuous places throughout the respondent'splants in Guayanilla Terminal, Ponce, and Mayaguez, Puerto Rico, and main-tain for a period of at least sixty (60) consecutive days from the (late of post-ing, notices to its employees stating: (1) that the respondent will not engagein the conduct for which it is recommended that it cease and desist in para-graph 1 hereof; (2) that it will take the affirmative action set forth in para-graph 2 (a) and (b) hereof; and (3) that the respondent's employees are freeto become or remain members of Union De Trabajadores De La Texas CompanyTerminal De Guayanilla (C. G T.),-and that the respondent will not discrimi-nate against any of its employees because of membership in or activities inbehalf of that organization or any other labor organization ;('dd)-Notify the said Regional Director for the Twenty-fourth Region in writ-ing within ten (10) clays from the receipt of this Intermediate Report whatsteps the respondent has taken to'comply therewith.It is further recommended that unless on or before ten (10) clays from thereceipt of this Intermediate Report the respondent notifies the said RegionalDirector that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, asamended, any party or counsel for the Board may within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington, D. C., an original and four copies of a state-ment in writing setting forth such exceptions to the Intermediate Report or toany other part of the record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should anyparty desire permission to argue orally before the Board request therefor mustbe made in writing to the Board within ten (10) clays from the date of -theorder transferring the case to the Board.HOWARD' MYERS,Trial Ewamozer.Dated November 11, 1944.0-